                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               TEXARKANA DIVISION


JACKIE DORAIL HOWARD                                                              PLAINTIFF

v.                                  Civil No. 4:18-cv-4131

DETECTIVE BRIAN TRIBBLE,
Texarkana Arkansas Police Department;
and SERGEANT ZACHERY WHITE,
Texarkana Arkansas Police Department                                           DEFENDANTS


                                           ORDER

       Before the Court is the Report and Recommendation filed November 4, 2019, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

ECF No. 36. Judge Bryant recommends that Defendants’ Motion for Summary Judgment (ECF

No. 26) be granted. No party has filed objections to the Report and Recommendation, and the

time to object has passed. See 28 U.S.C. § 636(b)(1). Upon review, the Court adopts the Report

and Recommendation in toto. Accordingly, Defendants’ Motion for Summary Judgement (ECF

No. 26) is GRANTED. Plaintiff’s unlawful arrest claims against Defendants Brian Tribble and

Zachery White in their individual and official capacities are DISMISSED WITH PREJUDICE.

The Court declines to exercise supplemental jurisdiction over Plaintiff’s false imprisonment

claims, and these claims are DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 9th day of December, 2019.


                                                          /s/ Susan O. Hickey
                                                          Susan O. Hickey
                                                          Chief United States District Judge
